NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 15a0431n.06

                                       Case No. 14-3895
                                                                                     FILED
                         UNITED STATES COURT OF APPEALS                           Jun 10, 2015
                              FOR THE SIXTH CIRCUIT                           DEBORAH S. HUNT, Clerk


UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff-Appellee,                         )
                                                   )      ON APPEAL FROM THE UNITED
v.                                                 )      STATES DISTRICT COURT FOR
                                                   )      THE NORTHERN DISTRICT OF
TAURUS DEVAULT,                                    )      OHIO
                                                   )
       Defendant-Appellant.                        )




       BEFORE: MOORE and COOK, Circuit Judges; COHN, District Judge.*

       COOK, Circuit Judge. Taurus Devault appeals his below-guidelines sentence for sex-

trafficking a minor and conspiring to promote prostitution. We AFFIRM.

       In July 2012, federal task-force officers responded to a post on www.backpage.com

advertising the services of a sixteen-year-old girl and another woman. Devault drove the two

women and his co-conspirator, Duane Hill, to an arranged meeting at a Toledo, Ohio motel. The

officers took the women into custody after they agreed to exchange sex for money. Devault and

Hill fled to avoid arrest but both were eventually apprehended and charged.

       Devault pleaded guilty to conspiring to use a facility in interstate commerce to promote

prostitution in violation of 18 U.S.C. §§ 371 and 1952(a)(3), and knowingly recruiting, enticing,

       *
        The Honorable Avern Cohn, Senior United States District Judge for the Eastern District
of Michigan, sitting by designation.
Case No. 14-3895
United States v. Taurus Devault


or transporting a minor to engage in a commercial sex act in violation of 18 U.S.C. § 1591(a)(1)

and (c). His total offense level of 36 and criminal history category of V yielded an advisory

guidelines range of 292 to 365 months’ imprisonment, but the district court varied downward

and imposed a 224-month sentence. His co-defendant, Hill, received a 200-month sentence.

       Devault argues that his sentence produces unwarranted sentencing disparities between co-

defendants and is greater than necessary to comply with the purposes of 18 U.S.C. § 3553(a).

We review for abuse of discretion. Gall v. United States, 552 U.S. 38, 41 (2007). Because we

accord within-guidelines sentences a rebuttable presumption of reasonableness, Devault faces an

“even more demanding” burden in challenging the length of his below-guidelines sentence.

United States v. Fields, 763 F.3d 443, 455 (6th Cir. 2014) (internal citation and quotation marks

omitted). He fails to carry that burden here.

       We perceive no abuse of discretion in the court’s decision to impose a longer sentence on

Devault than his co-defendant, Hill. Although Devault continues to argue that he played at most

a minor role in their scheme, the district court found it “far more likely than not that [Devault

was] an active participant in the activities that Mr. Hill was helping to orchestrate,” including

other incidents of prostitution. Devault also had a more extensive criminal history than his co-

defendant and submitted a forged document to the court in an attempt to shift all responsibility to

Hill. Under the circumstances, Devault’s longer sentence is reasonable.

       Devault also argues that his personal characteristics warranted a larger downward

variance, pointing to his largely non-violent criminal history and success in obtaining a GED

despite untreated substance abuse. But he fails to explain why those factors required the district

court to impose a lighter sentence than 224 months’ imprisonment. See United States v. Brown,

579 F.3d 672, 687 (6th Cir. 2009) (citing United States v. Jackson, 466 F.3d 537, 540 (6th Cir.

                                                -2-
Case No. 14-3895
United States v. Taurus Devault


2006)).     Moreover, the district court accounted for Devault’s unique circumstances at

sentencing—specifically, the fact that eight of his fourteen criminal-history points stemmed from

convictions for driving without a license or with a suspended license—and lowered his criminal

history category from VI to V when calculating his guidelines range. See U.S.S.G. § 4A1.3(b).

And it ultimately imposed a sentence well below the guidelines range, notwithstanding Devault’s

serious crime and unwillingness to accept responsibility.

          Finding no abuse of discretion, we AFFIRM.




                                               -3-